       Case 18-40157            Doc 77        Filed 05/13/19 Entered 05/13/19 11:02:06                      Desc Main
                                                Document     Page 1 of 4

                                      UNITED STATES BANKRUPTCY COURT
                                         EASTERN DISTRICT OF TEXAS

IN RE:                                                            §
                                                                  §
JUAN MONTOYA                                                      §         CASE NO. 18-40157-R
XXX-XX-8557                                                       §
11001 COUNTY ROAD 4027                                            §         CHAPTER 13
KEMP, TX 75143                                                    §
                                                                  §
DEBTOR                                                            §




                         NOTICE OF FILING OF FINAL REPORT AND ACCOUNT
NOTICE IS HEREBY GIVEN that the "Trustee's Final Report and Account" has been filed with the Court by the
Chapter 13 Trustee, in the case referenced above.

The Trustee's Final Report and Account is available for public inspection using a public computer terminal at any of
the following divisional offices of the United States Bankruptcy Clerk:


 Plaza Tower                             Wells Fargo Bank Building                     Jack Brooks Federal Building
110 N. College Avenue, 9th Floor         660 N. Central Expressway, 3rd Floor          300 Willow Street, 1st Floor
Tyler, Texas                             Plano, Texas                                  Beaumont, Texas

The Trustee's Final Report and Account also may be viewed at the website of the Chapter 13 Trustee . To view the document,
go to [www.ch13tyler.com (for John Talton) or www.13network.com/trustees/pla/plahome.asp (for Carey D. Ebert, Standing
Chapter 13 Trustee, Plano)] and then click the hyperlink entitled "Final Reports" or "Trustee's Final Reports". Enter the case
number. There is no charge to view, print or download this document from this website . (The Trustee's Final Report is also
available through the Court's own PACER system, although appropriate charges for this service will be assessed .)

No hearing will be conducted on any aspect of the Trustee's Final Report unless a written objection is filed with the
Clerk of the United States Bankruptcy Court and served upon the Chapter 13 Trustee at the address given in the
Trustee's Final Report within thirty (30) days from date of this notice. If no objection is timely served and filed ,
the court may consider and approve the trustee's final report without the necessity of a hearing .

If a written objection is filed, then a hearing shall be scheduled and you will be notified .



Dated: May 13, 2019                               By: /s/ Carey D. Ebert, Chapter 13 Trustee
                                                      Office of the Standing Chapter 13 Trustee




PLA_Notice_TFR
      Case 18-40157        Doc 77     Filed 05/13/19 Entered 05/13/19 11:02:06              Desc Main
                                        Document     Page 2 of 4


                                       CERTIFICATE OF SERVICE

       This is to certify that a true and correct copy of the foregoing Notice of Filing of Final Report and
Account has been served upon the following parties in interest on the date set forth below by mailing a copy of
same to them via first class mail. If no address is listed, no notice was sent to that party.

JUAN MONTOYA
11001 COUNTY ROAD 4027
KEMP, TX 75143


TORONJO & PROSSER LAW
8150 N CENTRAL EXPRESSWAY
SUITE 975
DALLAS, TX 75206-1815

and to the parties on the attached mailing matrix.


Dated: May 13, 2019                                    /s/ Carey D. Ebert, Chapter 13 Trus
                                                       Office of the Standing Chapter 13 Trustee




PLA_Notice_TFR
      Case 18-40157        Doc 77   Filed 05/13/19 Entered 05/13/19 11:02:06           Desc Main
                                      Document     Page 3 of 4

 AMERICAN HONDA FINANCE             AMERICAN HONDA FINANCE            ASCENTIUM CAPITAL LLC
 3625 W. ROYAL LN.                  CORPORATION                       23970 US HWY 59 N
 IRVING, TX 75063                   P.O. BOX 168088                   KINGWOOD, 77339
                                    IRVING, TX 75016-8088




 BARRETT DAFFIN FRAPPIER TURNER &   BAYVIEW LOAN SERVICING            BMO HARRIS BANK N.A.
 ENGEL                              4425 PONCE DE LEON BLVD           3925 FOUNTAINS BLVD NE SUITE 105
 ABBEY DREHER                       ATTN CASH DEPT                    CEDAR RAPIDS, IA 52411
 4004 BELT LINE ROAD SUITE 100      CORAL GABLES, FL 33146
 ADDISON, TX 75001


 BMO HARRIS BANK N.A.               BMO TRANSPORTATION FINANCE        CARECREDIT
 PO BOX 71951                       PO BOX 71951                      PO BOX 965036
 CHICAGO, IL 60694                  CHICAGO, IL 60694                 ORLANDO, FL 32896




 CAREY D. EBERT                     CHASE CARD                        CHASE HOME MORTGAGE
 PO BOX 941166                      P.O. BOX 15298                    P.O. BOX 24696
 PLANO, TX 75094                    WILMINGTON, DE 19850              COLUMBUS, OH 43224




 CHASE MORTGAGE                     DON CARRO                         DON CARRO
 P.O. BOX 24696                     538 S. BUCKNER BLVD               8045 E. RL THORNTON FWY
 COLUMBUS, OH 43224                 DALLAS, 75217                     DALLAS, TX 75227




 GAIL E. STOCK                      INTERNAL REVENUE SERVICE          JAMESON & DUNAGAN, P.C.
 JAMESON & DUNAGAN, P.C.            P.O BOX 7346                      5429 LBJ FREEWAY, SUITE 700
 5429 LBJ FREEWAY, SUITE 700        PHILADELPHIA, PA 19101            DALLAS, TX 75240
 DALLAS, TX 75240




 KAUFMAN COUNTY APPRAISAL           LINEBARGER GOGGAN BLAIR &         MCCARTHY & HOLTHUS, LLP
 DISTRICT                           SAMPSON                           1255 WEST 15TH STREET SUITE 1060
 PO BOX 819                         2777 N. STEMMONS FREEWAY          PLANO, TX 75075
 KAUFMAN, TX 75142                  SUITE 1000
                                    DALLAS, TX 75207


 PRA RECEIVABLES MANAGEMENT LLC     SYNCHRONY BANK                    SYNCHRONY BANK/LOWES
 PO BOX 41021                       C/O PRA RECEIVABLES MANAGEMENT    P.O. BOX 965005
 NORFOLK, VA 23541                  LLC                               ORLANDO, FL 32896
                                    PO BOX 41021
                                    NORFOLK, VA 23541


 TEXAS ALCOHOL BEVERAGE             TEXAS ATTORNEY GENERAL'S OFFICE   TEXAS WORKFORCE COMMISSION
 COMMISSIONS                        P.O. BOX 12548                    TEC BUILDING-BANKRUPTCY
 P.O. BOX 13127                     AUSTIN, TX 78711                  101 EAST 15TH STREET
 AUSTIN, TX 78711-1270                                                AUSTIN, TX 78778




PLA_Notice_TFR
      Case 18-40157     Doc 77   Filed 05/13/19 Entered 05/13/19 11:02:06   Desc Main
                                   Document     Page 4 of 4

 TORONJO & PROSSER LAW           U.S. TRUSTEE
 8150 N CENTRAL EXPRESSWAY       110 NORTH COLLEGE AVENUE
 SUITE 975                       RM 300
 DALLAS, TX 75206-1815           TYLER, TX 75702




PLA_Notice_TFR
